Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

 


--------------------------------------------------------------------------------


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this 26th day of June, 2006 (the “Contract Date”) by and between FIRST
INDUSTRIAL DEVELOPMENT SERVICES, INC., a Maryland corporation (“Seller”), and
SIMPSON MANUFACTURING CO., INC., a Delaware corporation (“Purchaser”).

1.             SALE.

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below and on the terms and
conditions set forth in this Agreement, all of the following:

(a)           that certain tract or parcel of land comprised of approximately
19.46 acres, together with all rights, easements and interests appurtenant
thereto including, but not limited to, any streets or other public ways adjacent
to said tract or parcel and any water or mineral rights owned by, or leased to,
Seller, which is described on Exhibit A attached hereto and made a part hereof
(the “Land”);

(b)           all of the buildings, structures, fixtures and other improvements
located on the Land, including, but not limited to the building commonly known
as 375 Belvedere Drive, Gallatin, Tennessee comprised of approximately 194,113
square feet (the “Building”), and all other on-site structures, systems, and
utilities associated with the building (all such improvements being referred to
herein as the “Improvements”), but excluding improvements, if any, owned by any
tenant(s) located therein;

(c)           Seller’s right, title and interest in all leases and other
agreements to occupy all or any portion of any or all of the Land and the
Improvements that are in effect on the Contract Date or into which Seller enters
prior to Closing (as hereinafter defined) pursuant to the terms of this
Agreement (collectively, the “Leases”);

(d)           to the extent transferable, all of Seller’s right, title and
interest (if any) in and to all intangible assets of any nature relating to any
or all of the Land and the Improvements, including, but not limited to, (i) all
guaranties and warranties issued with respect to the Improvements; (ii) all
plans and specifications, drawings and prints describing the Improvements;
(iii) trademarks or trade names associated with the Improvements; and (iv) all
licenses, permits, approvals, certificates of occupancy, dedications,
subdivision maps and entitlements now or hereafter issued, approved or granted
by any governmental authority in connection with the Land or the Improvements
(collectively, the “Intangibles”).

The Land, the Improvements, the Leases and the Intangibles are hereinafter
referred to collectively as the “Property.”

2.             PURCHASE PRICE.

The total purchase price to be paid to Seller by Purchaser for the Property
shall be FIVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($5,500,000.00)
(the “Purchase Price”), plus or minus prorations as hereinafter provided.

3.             CLOSING.


--------------------------------------------------------------------------------




The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place by mail or at the offices of the Title Company
(defined below). The Closing shall occur on or before the date that is five
(5) business days after the Approval Date (the, “Closing Date”).

4.             DEPOSIT.

Simultaneously with the execution and delivery of this Agreement by Purchaser
and Seller, Purchaser shall deposit, as its initial earnest money deposit, the
sum of One Hundred Thousand and No/100 Dollars ($100,000.00) (the “Initial
Earnest Money”) in an escrow with the Title Company (the “Escrow”) pursuant to
escrow instructions in the form attached hereto as Exhibit B. Purchaser shall
deposit the sum of One Hundred Thousand and No/100 Dollars ($100,000.00) (the
“Additional Earnest Money”) as its additional earnest money in escrow with Title
Company immediately upon the expiration of the Approval Date (as defined in
Section 6.1). The Initial Earnest Money, the Additional Earnest Money and all
interest earned thereon are herein collectively referred to as the “Deposit.” 
Except as otherwise expressly set forth herein, the Deposit shall be applied
against the Purchase Price at Closing.

5.             SELLER’S DELIVERIES.

Prior to the execution of this Agreement, Seller has, to Seller’s knowledge,
delivered or made available to Purchasers, or within five days after execution
of this Agreement Seller shall, to Seller’s knowledge, deliver or make available
to Purchaser in the Nashville office of First Industrial Realty Trust, Inc., a
Maryland corporation and an affiliate of Seller (“FR”), all of the documents and
agreements described on Exhibit C attached hereto and made a part hereof that
are in Seller’s possession (the “Documents”). From the date hereof until the
Closing Date, Seller shall continue to make available to Purchaser or its agents
for inspection in the Nashville office of FR, all, to Seller’s knowledge, of the
Documents in Seller’s possession. The Documents that are furnished or made
available to Purchaser pursuant to this Section 5 are being furnished or made
available to Purchaser for information purposes only and without any
representation or warranty by Seller with respect thereto, express or implied,
except as may otherwise be expressly set forth in this Section 5 or Section 8.1
below, in either case as limited by Sections 8.2 and 8.3 below.

6.             INSPECTION PERIOD.

6.1           Basic Project Inspection. At all times prior to Closing, including
times following the “Inspection Period” (which Inspection Period is defined to
be the period commencing on the Contract Date and continuing through and
including July 26, 2006), Purchaser and Purchaser’s employees, third party
consultants, lenders, engineers, accountants and attorneys (collectively, the
“Purchaser’s Representatives”) shall be entitled to conduct a “Basic Project
Inspection” of the Property, which will include the rights to: (i) enter upon
the Land and Improvements, at reasonable times, to perform inspections and tests
of the Land and the Improvements, (ii) make investigations with regard to the
environmental condition of the Land and the Improvements and the compliance by
the Land and the Improvements with all applicable laws, ordinances, rules and
regulations, (iii) review the Leases affecting the Property, and (iv) interview
any tenant at the Improvements with respect to its current and prospective
occupancy of the Improvements as long

2


--------------------------------------------------------------------------------




as a representative of Seller is in attendance throughout such interview, which
representatives shall be made reasonably available for such purposes. Purchaser
shall provide not less than two (2) business days’ prior notice to Seller before
conducting any investigations, study, interview or test to or at the Land and
the Improvements. If Purchaser determines that the results of any inspection,
test, examination or review do not meet Purchaser’s criteria (which criteria may
include the requirements of Purchaser’s lenders and investors), in its sole
discretion, for the purchase, financing or operation of the Property in the
manner contemplated by Purchaser, then Purchaser may terminate this Agreement.
This Agreement shall automatically terminate unless Purchaser provides Seller
with written notice waiving Purchaser’s right to terminate this Agreement
pursuant to this Section 6.1 prior to the of the Inspection Period (the
“Approval Date”). If this Agreement terminates pursuant to the foregoing
provisions of this paragraph, then neither party shall have any further
liabilities or obligations hereunder, except for those liabilities and
obligations that expressly survive a termination of this Agreement and the
Deposit shall be returned to Purchaser.

6.2           Purchaser’s Undertaking. Purchaser hereby covenants and agrees
that it shall cause all studies, investigations and inspections performed at the
Land or the Improvements to be performed in a manner that does not unreasonably
disturb or disrupt the tenancies or business operations of the tenant(s) at the
Improvements. Purchaser shall not conduct (or cause to be conducted) any
physically intrusive investigation, examination or study of the Land or the
Improvements (any such investigation, examination or study, an “Intrusive
Investigation”) as part of its Basic Project Inspection or otherwise without the
prior written consent of Seller, which consent shall not be unreasonably
withheld. Purchaser and Purchaser’s Representatives shall, in performing its
Basic Project Inspection, comply with any and all applicable laws, ordinances,
rules, and regulations. Except to the extent required by any applicable statute,
law, regulation or governmental authority in its capacity as a contract
purchaser (i.e. not an owner), neither Purchaser nor Purchaser’s Representatives
shall report the results of the Basic Project Inspection or any Intrusive
Investigation to any governmental or quasi-governmental authority under any
circumstances without obtaining Seller’s express written consent, which consent
may be withheld in Seller’s sole discretion. If this transaction fails to close
for any reason other than due to Seller’s default, Purchaser shall provide
Seller with copies of any and all final, third party reports prepared on behalf
of Purchaser as part of the Basic Project Inspection without any representation
or warranty regarding the accuracy thereof. Purchaser and Purchaser’s
Representatives shall: (a) maintain comprehensive general liability (occurrence)
insurance in an amount of not less than $2,000,000 covering any accident arising
in connection with the presence of Purchaser and Purchaser’s Representatives at
the Land and the Improvements while performing any investigations, examinations
or studies thereon, and shall deliver a certificate of insurance (in form and
substance reasonably satisfactory to Seller), naming Seller as an additional
insured thereunder, verifying the existence of such coverage to Seller prior to
entry upon the Land or the Improvements; and (b) promptly pay when due any third
party costs associated with its Basic Project Inspection. Purchaser shall, at
Purchaser’s sole cost, repair any damage to the Land or the Improvements
resulting from the Basic Project Inspection or any Intrusive Investigation, and,
to the extent Purchaser or Purchaser’s Representatives alter, modify, disturb or
change the condition of the Land or the Improvements as part of the Basic
Project Inspection, any Intrusive investigation or otherwise, Purchaser shall,
at Purchaser’s sole cost, restore the Land and the Improvements to the condition
in which the same were found before such alteration, modification, disturbance
or change. Purchaser hereby indemnifies, protects,

3


--------------------------------------------------------------------------------




defends and holds Seller, Seller’s affiliates, their respective partners,
shareholders, officers and directors, and all of their respective successors and
assigns (collectively, the “Seller Indemnified Parties”) harmless from and
against any and all losses, damages, claims, causes of action, judgments,
damages, costs and expenses (including reasonable attorneys’ fees and court
costs) (collectively, “Losses”) that Seller or any Seller Indemnified Party
suffers or incurs as a result of, or in connection with Purchaser’s Basic
Project Inspection, any Intrusive Investigation or Purchaser’s or Purchaser’s
Representatives entry upon the Land or the Improvements hereunder. Purchaser’s
undertakings pursuant to this Section 6.2 shall indefinitely survive a
termination of this Agreement or the Closing and shall not be merged into any
instrument of conveyance delivered at Closing.

6.3           Confidentiality. Purchaser agrees to use reasonable efforts to
maintain in confidence the information and terms contained in the Evaluation
Materials (defined below) and this Agreement (collectively, the “Transaction
Information”). Purchaser shall not disclose all or any portion of the
Transaction Information to any person or entity and shall maintain the
Transaction Information in the strictest confidence; provided, however, that
Purchaser may disclose the Transaction Information:  (a) to Purchaser’s
Representatives to the extent that Purchaser’s Representatives reasonably need
to know such Transaction Information in order to assist, and perform services on
behalf of, Purchaser; (b) on not less than two (2) business days prior written
notice, to the extent required by any applicable statute, law, regulation or
governmental authority; (c) in connection with any litigation that may arise
between the parties in connection with the transactions contemplated by this
Agreement; and (d) to the extent that any Transaction Information is generally
available to the public through other sources. Purchaser shall advise
Purchaser’s Representatives of the provisions of this Section 6.3 and cause such
parties to maintain the Transaction Information as confidential information and
otherwise comply with the terms of this Section 6.3. For purposes of this
Agreement, the term “Evaluation Materials” shall mean the Documents and any
other materials or information delivered or made available by Seller or its
agents to Purchaser or Purchaser’s Representatives together with (i) all
analyses, compilations, studies or other documents prepared by (or on behalf of)
Purchaser, which contain or otherwise reflect such information or materials and
(ii) the results of any studies, analysis or investigation of the Property
undertaken by or on behalf of Purchaser. Purchaser agrees that the Evaluation
Materials shall be used solely for purposes of evaluating the acquisition and
potential ownership and operation of the Property. Notwithstanding anything
contained herein to the contrary, it is understood and agreed that money damages
would not be a sufficient remedy for any breach of this Section 6.3 by Purchaser
or Purchaser’s Representatives and that Seller shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach of this Section 6.3 by Purchaser or Purchaser’s Representatives.
Purchaser further agrees to waive any requirement for the security or posting of
any bond in connection with such remedy. Such remedy shall not be deemed to be
the exclusive remedy for breach of this Section 6.3 but shall be in addition to
all other remedies available at law or in equity to Seller. In the event this
Agreement is terminated for any reason whatsoever, Purchaser shall promptly (and
in any event within three (3) business days after the effective date of
termination) return to Seller the Documents and any and all copies of the
Documents and destroy any and all other Evaluation Materials. The undertakings
of Purchaser pursuant to this Section 6.3 shall survive the termination of this
Agreement.

4


--------------------------------------------------------------------------------




6.4           Seller’s Convenants. During the Inspection Period and until the
Closing Date, Seller shall, at no additional third party cost or expense to
Seller, reasonably cooperate with Purchaser in Purchaser’s efforts to obtain any
permits, approvals, reviews, title insurance, or inspections by governmental
agencies that Purchaser are required to obtain during the Inspection Period and
shall, as owner of the Property, execute reasonable documents that are
reasonably necessary to obtain such matters.

7.             TITLE AND SURVEY MATTERS.

7.1           Conveyance of Title. At Closing, Seller agrees to deliver to
Purchaser a special warranty deed (the “Deed”), in recordable form, conveying
the Land and the Improvements to Purchaser, free and clear of all liens, claims
and encumbrances except for the following items (the “Permitted Exceptions”): 
(1) taxes not yet due and payable; (2) those matters that may be approved (or
deemed approved) by Purchaser pursuant to Section 7.4 or Section 10.1; (3) the
rights of tenants, as tenants only, pursuant to the Leases; (4) liens and
encumbrances arising out of any act of Purchaser or Purchaser’s Representatives;
and (5) local, state and federal laws, ordinances, rules and regulations,
including, but not limited to, zoning ordinances (those liens, claims,
encumbrances and matters referred to in items (1) and (4) above, the “Existing
Permitted Exceptions”).

7.2           Title Commitment. Within ten (10) days after the Contract Date,
Seller shall, at Seller’s sole cost, deliver to Purchaser a commitment (the
“Title Commitment”) issued by First American Title Insurance Company, 30 N.
LaSalle, Suite 310, Chicago, Illinois, 60603 Attn: Dick Seidel (the “Title
Company”), for an owner’s title insurance policy with respect to the Land, in
the full amount of the Purchase Price, together with copies of all recorded
documents evidencing title exceptions raised in “Schedule B” of such Title
Commitment. The date on which Purchaser has received the Title Commitment is
referred to as the “Commitment Delivery Date.”  During the Inspection Period,
Purchaser shall negotiate an ALTA extended coverage proforma title insurance
policy (including such endorsements as may be required by Purchaser) with Title
Company (the “Title Policy”). It shall be a condition precedent to Purchaser’s
obligation to proceed to Closing that, at Closing, the Title Company shall issue
the Title Policy (or have given Purchaser at Closing an irrevocable and
unconditional commitment in form reasonably satisfactory to Purchaser to issue
such Title Policy after Closing) insuring, in the full amount of the Purchase
Price, Purchaser as the fee simple owner of the Land and the Improvements,
subject only to the Permitted Exceptions. If the foregoing condition precedent
fails for any reason other than the actions or omissions of Purchaser, Purchaser
may elect to either (i) proceed to Closing and waive the failure of such
condition or (ii) terminate this Agreement by delivery of written notice to
Seller on or prior to Closing, in which event (i) the Deposit shall be returned
to Purchaser, and (ii) neither party shall have any further liabilities or
obligations hereunder except for those liabilities and obligations that
expressly survive a termination of this Agreement.

7.3           Survey. Seller has delivered or made available to Purchaser a copy
of an existing survey of the Land and the Improvements (the “Survey”) together
with the Documents. Purchaser may obtain, at Purchaser’s cost, obtain an update
of the Survey (an “Updated Survey”) certified to Purchaser and its lenders.

5


--------------------------------------------------------------------------------




7.4           Defects and Cure.

7.4.1        Purchaser’s Defect Notices. Purchaser shall accept title to the
Land and the Improvements subject to all of the Existing Permitted Exceptions.
If the Updated Survey or the Title Commitment discloses exceptions to title
other than the Existing Permitted Exceptions (such exceptions to title being
referred to as the “Disclosed Exceptions”), then Purchaser shall have until
5:00 p.m. (Chicago time) on the date that is five (5) business days after the
Commitment Delivery Date, within which to notify Seller of any such Disclosed
Exceptions to which Purchaser reasonably objects (any such notice, a “Defect
Notice”). Any exceptions to title (other than the Existing Permitted Exceptions
and the Disclosed Exceptions) that arise between the effective date of the Title
Commitment or the Updated Survey, as the case may be, and the Closing are
referred to herein as “New Defects.”  Purchaser shall have three (3) business
days after its receipt of written notice or updated title evidence reflecting
any New Defects within which to notify Seller in writing of any such New Defects
to which Purchaser objects. Those Disclosed Exceptions or New Defects, as the
case may be, to which Purchaser does not object in a Defect Notice given within
the applicable periods set forth above shall be deemed Permitted Exceptions.

7.4.2        Seller’s Response Notices. Seller shall be obligated to cure and
remove (or procure title insurance over on terms reasonably acceptable to
Purchaser) all of the following classes of New Defects and Disclosed Exceptions
(“Mandatory Cure Items”), if any:  (i) the liens of any mortgage, trust deed or
deed of trust evidencing an indebtedness owed by Seller; (ii) tax liens for
delinquent ad valorem real estate taxes; (iii) mechanics liens pursuant to a
written agreement either between (x) the claimant (the “Contract Claimant”) and
Seller or its employees, officers or managing agents (the “Seller Parties”) or
(y) the Contract Claimant and any other contractor, materialman or supplier with
which Seller or the Seller Parties have a written agreement; and (iv) broker’s
liens pursuant to a written agreement between the broker and Seller or any
Seller Parties. Seller may elect, in its sole discretion, to cure and remove any
Disclosed Exception or New Defect (which are not Mandatory Cure Items)
identified by Purchaser in a Defect Notice by delivering written notice to
Purchaser (a “Seller’s Response Notice”) indicating that Seller has elected to
cure and remove any such matters (any such matters that Seller elects to cure
and remove, “Seller Cure Items”) not later than three (3) business days after
Seller’s receipt of the applicable Defect Notice (and, to the extent Closing is
scheduled to occur prior to such date, Closing shall be extended until one
(1) business day after the expiration of such period). Seller shall have until
Closing to cure and remove (or procure title insurance reasonably acceptable to
Purchaser over) any Seller Cure Items. If Seller fails to provide a Seller’s
Response Notice, Seller shall be deemed to have delivered a Seller’s Response
Notice electing not to cure and remove any New Defects or Disclosed Exceptions
(which are not Mandatory Cure Items) identified by Purchaser in the applicable
Defect Notice. If Seller elects (or is deemed to elect) not to cure and remove
any Disclosed Exceptions or New Defects, Purchaser may elect, in its sole
discretion and as its sole remedy hereunder, at law or in equity, by delivery of
written notice to Seller not later than three (3) business days after
Purchaser’s receipt (or deemed receipt) of a Seller’s Response Notice (and, to
the extent Closing is scheduled to occur prior to such date, Closing shall be
extended until one (1) business day after the expiration of such period), to
either (a) proceed to Closing and

6


--------------------------------------------------------------------------------




accept title to the Land and the Improvements, subject to those Disclosed
Exceptions or New Defects, as the case may be, that Seller has refused (or is
deemed to have refused) to cure or remove, without deduction or offset against
the Purchase Price and with such Disclosed Exceptions or New Defects in that
case being deemed to be Permitted Exceptions or (b) terminate this Agreement, in
which event the Deposit shall be returned to Purchaser and neither party shall
have any further liabilities or obligations pursuant to this Agreement except
those liabilities or obligations that expressly survive termination of this
Agreement. If Purchaser fails to timely notify Seller of its election pursuant
to the preceding sentence, Purchaser shall be deemed to have elected alternative
(b).

7.5           Title Cure Provisions. If, on or prior to Closing, Seller fails to
cure and remove (or procure title insurance over on terms reasonably acceptable
to Purchaser) each Disclosed Exception or New Defect (other than Mandatory Cure
Items), as the case may be, that Seller agreed to cure (pursuant to a Seller’s
Response Notice) as Seller Cure Items, Purchaser may, at its option and as its
sole remedy hereunder, at law or in equity, either (i) terminate this Agreement
by written notice to Seller delivered on or prior to Closing, in which event
(a) the Deposit shall be returned to Purchaser, and (b) this Agreement, without
further action of the parties, shall become null and void and neither party
shall have any further liabilities or obligations under this Agreement except
for those liabilities or obligations which expressly survive termination of this
Agreement; or (ii) elect to consummate the Closing and accept title to the Land
and Improvements subject to all those Disclosed Exceptions or New Defects that
Seller has failed to cure or remove (in which event, all such exceptions to
title shall be deemed Permitted Exceptions), without deduction or offset against
the Purchase Price or (iii) declare Seller in Default (as hereinafter defined)
hereunder and exercise its rights pursuant to Section 17.1 hereof. If Purchaser
fails to make either such election, Purchaser shall be deemed to have elected
option (ii). If Seller fails to cure and remove (whether by endorsement or
otherwise) any Mandatory Cure Items on or prior to Closing, Purchaser may, at
its option and by delivery of written notice to Seller on or prior to Closing,
either (A) terminate this Agreement, in which event the Deposit shall be
returned to Purchaser and this Agreement, without further action of the parties,
shall become null and void and neither party shall have any further liabilities
or obligations under this Agreement except for those liabilities and obligations
which expressly survive a termination of this Agreement, (B) proceed to close
with title to the Land and Improvements as it then is with the right to deduct
from the Purchase Price the liquidated amount reasonably necessary to cure and
remove (by endorsement or otherwise), as reasonably determined by Purchaser
those Mandatory Cure Items that Seller fails to cure and remove, or (C) declare
Seller in Default hereunder and exercise its rights pursuant to Section 17.1
hereof.

8.             SELLER’S COVENANTS, REPRESENTATIONS AND WARRANTIES.

8.1           Seller’s Representations. Seller represents and warrants to
Purchaser that the following matters are true as of the Contract Date, in all
material respects, except as may otherwise be expressly provided in the
Documents.

8.1.1        Litigation. There is no pending or, to Seller’s knowledge,
threatened litigation or governmental proceedings against Seller in connection
with the Property that would materially and adversely affect the Property.

7


--------------------------------------------------------------------------------




8.1.2        United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

8.1.3        Condemnation. There is no pending or to Seller’s knowledge,
contemplated condemnation or other governmental taking proceedings affecting all
or any part of the Land and the Improvements.

8.1.4        Environmental Matters. Seller has received no written notification
from any governmental authority that (x) all or some portion of the Land and the
Improvements violates any Environmental Laws (as hereinafter defined); or
(y) any Hazardous Substances have been stored or generated at, released or
discharged from or are present upon the Land and the Improvements, except in the
ordinary course of business and in accordance with all Environmental Laws. As
used herein, “Hazardous Substances” means all hazardous or toxic materials,
substances, pollutants, contaminants, or wastes currently identified as a
hazardous substance or waste in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (commonly known as “CERCLA”), as amended,
the Superfund Amendments and Reauthorization Act (commonly known as “SARA”), the
Resource Conservation and Recovery Act (commonly known as “RCRA”), or any other
federal, state or local legislation or ordinances applicable to the Land or the
Improvements. As used herein, the term “Environmental Laws” shall mean all
federal, state and local environmental laws, rules, statutes, directives,
binding written interpretations, binding written policies, ordinances and
regulations issued by any governmental authority and in effect as of the date of
this Agreement with respect to or which otherwise pertain to or affect the Land
or the Improvements, or any portion thereof, the use, ownership, occupancy or
operation of the Land or the Improvements, or any portion thereof, or any owner
of the Land, and as same have been amended, modified or supplemented from time
to time prior to the date of this Agreement, including but not limited to
CERCLA, the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.),
RCRA, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning
and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon
and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.), SARA,
comparable state and local laws, and any and all rules and regulations which
have become effective prior to the date of this Agreement under any and all of
the aforementioned laws.

8.1.5        Due Authorization; Conflict. Seller is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Maryland, and is qualified to do business in and is in good standing under the
laws of the State of Tennessee. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and has taken, or will take prior to Closing, all
necessary action to authorize the execution, delivery and performance of this
Agreement and such other agreements, instruments and documents. The individuals
executing this Agreement and all other agreements, instruments and documents
herein required to be

8


--------------------------------------------------------------------------------




made or delivered by Seller pursuant hereto on behalf of Seller are and shall be
duly authorized to sign the same on Seller’s behalf and to bind Seller thereto.
The execution and delivery of, and consummation of the transactions contemplated
by, this Agreement are not prohibited by, and will not conflict with, constitute
grounds for termination of, or result in the breach of, any of the agreements or
instruments to which Seller is now party or by which it is bound, or any order,
rule or regulation of any court or other governmental agency or official.

8.1.6        Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

8.1.7        Leases; Tenant Improvements. Copies of all Leases in effect as of
the Contract Date (the “Existing Leases”), and all amendments thereto and
guaranties thereof, if any, have been furnished by Seller to Purchaser and the
copies so provided are true and complete. The Existing Leases have not been
amended, modified or terminated (except for any amendments delivered to
Purchaser pursuant to the preceding sentence). To Seller’s knowledge, the
Existing Leases are presently in full force and effect.

8.1.8        Contracts; Other Agreements. Seller is not party to any service
contracts, management contracts or other comparable agreements that will be
binding upon the Land and the Improvements after Closing.

8.1.9        Bankruptcy Matters. Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of substantially all of its assets, suffered
the attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

8.1.10      No Brokers. Seller has delivered or made available as Documents true
and complete copies of any and all listing agreements, brokerage agreements,
Leases or other comparable agreements (collectively, “Brokerage Agreements”)
into which Seller has entered in connection with the Property, and pursuant to
which a leasing commission or finder’s fee may be payable subsequent to Closing.

8.1.11      Employees. Seller has no employees at the Property.

8.1.12      Notices of Violations. Seller has not received from any government
or quasi-governmental authority requiring or requesting Seller to correct any
condition with respect to the Property which has not been corrected or the
performance of any work or alterations with respect to the Property which has
not been performed.

9


--------------------------------------------------------------------------------




8.1.13      Documents. Seller has delivered to Purchaser all of the Documents in
its possession or reasonable control and the Documents are true, correct and
complete copies of the Documents.

8.1.14      Personal Property. Seller owns no personal property at the Property.

8.1.15      Patriot Act Compliance. Seller is not acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in this transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.

8.1.16      1031 Exchange. Seller recognizes and understands that this
transaction may be part of a contemplated “like kind” exchange for Purchaser
under §1031 of the Internal Revenue Code (“Purchaser’s Exchange”). As such,
Seller agrees to reasonably cooperate with Purchaser in effectuating Purchaser’s
Exchange, which cooperation may include the execution of documents and the
taking of other reasonable action, as is necessary in the opinion of Purchaser,
to accomplish Purchaser’s Exchange; provided, however, that Seller shall not be
required to assume any additional expense or liability in connection with, or as
part of its cooperation with, Purchaser’s Exchange or to agree to any extension
of the Closing Date beyond the date specified in Section 3. The covenant
contained in this Section 8.1.12 shall survive the Closing and shall not be
merged into any instrument of conveyance delivered at Closing.

8.2           Seller’s Knowledge. All references in this Agreement to “Seller’s
knowledge,” “Seller’s actual knowledge” or words of similar import shall refer
only to the actual (as opposed to deemed, imputed or constructive) knowledge of
Steve Preston and Steve Janowiak without inquiry and, notwithstanding any fact
or circumstance to the contrary, shall not be construed to refer to the
knowledge of any other person or entity. Seller represents and warrants to
Purchaser that Steve Preston and Steve Janowiak or those persons who are
affiliated with Seller who are in a position to have actual knowledge concerning
the substantive matters set forth in this Section 8.

8.3           Limitations. The representations and warranties of Seller to
Purchaser contained in Section 8.1 hereof, as modified by the Closing Date
Certificate (as hereinafter defined in Section 12.13) (the “Seller
Representations”), shall survive the Closing Date and the delivery of the Deed
for a period of twelve (12) months. No claim for a breach of any Seller
Representation, or the failure or default of a covenant or agreement of Seller
that survives Closing, shall be actionable or payable unless (a) the breach in
question results from, or is based on, a condition, state of facts or other
matter which was not actually disclosed to, or actually known by, Purchaser
prior to Closing, (b) the valid claims for all such breaches collectively
aggregate more than Twenty-Five Thousand and No/100 Dollars ($25,000), in which
event the full amount of such claims shall be actionable, and (c) written notice
containing a description of

10


--------------------------------------------------------------------------------




the specific nature of such breach shall have been delivered by Purchaser to
Seller prior to the expiration of said twelve (12) month survival period, and an
action with respect to such breach(es) shall have been commenced by Purchaser
against Seller within eighteen (18) months after Closing. Notwithstanding
anything contained herein to the contrary, the maximum amount that Purchaser
shall be entitled to collect from Seller in connection with all suits,
litigation or administrative proceedings resulting from all breaches by Seller
of any Seller Representations or any covenants of Seller (expressly excluding
fraud of Seller) shall in no event exceed $200,000 in the aggregate plus costs
of collection, attorney fees, court costs and consultants. Notwithstanding
anything to the contrary contained herein, if Purchaser is notified in any
Document, or in writing by Seller, or otherwise obtains actual (as opposed to
deemed, imputed or constructive) knowledge, that any Seller Representation made
by Seller is not true or correct as of the Contract Date, or that such Seller
Representation is not true or correct on or before the Closing, or is notified
in any Document, or in writing by Seller, or otherwise obtains actual (as
opposed to deemed, imputed or constructive) knowledge that Seller has failed to
perform any covenant and agreement herein contained, and Purchaser shall
nevertheless acquire the Property notwithstanding such fact, Purchaser shall not
be entitled to commence any action after Closing to recover damages from Seller
due to such Seller Representation(s) failing to be true or correct (and
Purchaser shall not be entitled to rely on such Seller Representation) or such
covenant(s) and agreement(s) having failed to be performed by Seller.

8.4           Representation Condition. It shall be a condition precedent to
Purchaser’s obligation to proceed to Closing that all of the Seller
Representations are true and correct in all material respects as of the Closing
Date (the “Representation Condition”). Notwithstanding anything contained herein
to the contrary, if any Seller Representation is untrue or inaccurate in any
material respect and Purchaser becomes aware of such untruth or inaccuracy prior
to Closing, Purchaser may elect, in its sole discretion and as its sole remedy
hereunder, at law or in equity, either to (i) terminate this Agreement by
delivery of written notice to Seller on or prior to Closing (or the Approval
Date to the extent Purchaser becomes aware of such untruth or inaccuracy on or
prior to the Approval Date), whereupon the Deposit shall be promptly returned to
Purchaser and neither party shall have any further liability hereunder, except
for those liabilities that expressly survive a termination of this Agreement; or
(ii) proceed to Closing and accept the untruth or inaccuracy of such Seller
Representation with no further right to terminate the Agreement (or pursue any
other right or remedy) on the basis of the untruth or inaccuracy thereof.

9.             PURCHASER’S COVENANTS AND REPRESENTATIONS.

Effective as of the execution of this Agreement, Purchaser hereby covenants with
Seller, and represents and warrants to Seller, as follows:

9.1           1031 Exchange. Purchaser recognizes and understands that this
transaction may be part of a contemplated “like kind” exchange for Seller under
§1031 of the Internal Revenue Code (“Seller’s Exchange”). As such, Purchaser
agrees to cooperate with Seller in effectuating Seller’s Exchange, which
cooperation may include the execution of documents and the taking of other
reasonable action, as is necessary in the opinion of Seller, to accomplish
Seller’s Exchange; provided, however, that Purchaser shall not be required to
assume any additional expense or liability in connection with, or as part of its
cooperation with, Seller’s Exchange or to agree to

11


--------------------------------------------------------------------------------




any extension of the Closing Date beyond the date specified in Section 3. The
covenant contained in this Section 9.1 shall survive the Closing and shall not
be merged into any instrument of conveyance delivered at Closing.

9.2           Due Authorization. As of the Contract Date, Purchaser is a
Delaware corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware. Purchaser has full power to execute, deliver
and carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Purchaser pursuant hereto, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Purchaser pursuant hereto on behalf of Purchaser are and shall be
duly authorized to sign the same on Purchaser’s behalf and to bind Purchaser
thereto.

9.3           Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by
Purchaser pursuant hereto have been, or on the Closing Date will have been,
executed by Purchaser or on behalf of Purchaser, and when so executed, are and
shall be legal, valid, and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the rights of creditors generally and, as to enforceability, the
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

9.4           No Conflict. The execution and delivery of, and consummation of
the transactions contemplated by this Agreement is not prohibited by, and will
not conflict with, constitute grounds for termination of, or result in the
breach of any of the agreements or instruments to which Purchaser is now party
or by which it is bound, or any order, rule or regulation of any court or other
governmental agency or official.

9.5           Bankruptcy Matters. Purchaser has not made a general assignment
for the benefit of creditors, filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by its creditors, suffered the
appointment of a receiver to take possession of substantially all of its assets,
suffered the attachment or other judicial seizure of substantially all of its
assets, admitted its inability to pay its debts as they come due, or made an
offer of settlement, extension or composition to its creditors generally.

9.6           Patriot Act Compliance. Purchaser is not acting, directly or
indirectly for, or on behalf of, any person, group, entity or nation named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any Law that is enforced or
administered by the Office of Foreign Assets Control, and is not engaging in
this transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.

 

12


--------------------------------------------------------------------------------


9.7           Limitations. The representations and warranties of Purchaser to
Seller contained herein shall survive the Closing Date and the delivery of the
Deed for a period of one year.

10.           ACTIONS AFTER THE CONTRACT DATE. The parties covenant to do the
following through the Closing Date:

10.1         Title. From and after the Contract Date, Seller shall not make any
change to the condition of title to either or both of the Land and the
Improvements that would change the condition of title approved or deemed
approved by Purchaser pursuant to Section 7.4, except as required by law or by
Section 7.4, or with Purchaser’s advance written consent, which consent may be
withheld in Purchaser’s reasonable discretion. From and after the Contract Date,
and except with respect to normal leasing activities at the Land and the
Improvements (in accordance with Section 10.3 below), Seller shall not sell, or
assign or create any right, title or interest in, any or all of the Land, the
Improvements and any part of either of them, or create any lien, encumbrance or
charge thereon, without the prior written consent of Purchaser, which consent
may be withheld in Purchaser’s reasonable discretion.

10.2         Maintenance and Operation of Property. From and after the Contract
Date, Seller shall maintain the Land and the Improvements in substantially its
current condition (normal wear and tear and damage by casualty excepted); shall
maintain existing insurance coverage in full force and effect; and shall operate
and maintain the Land and the Improvements in the ordinary course of Seller’s
business; provided, however, that in no event shall Seller be obligated to make
any capital repairs, replacements or improvements to the Improvements. From and
after the Contract Date, and except with respect to normal leasing activities at
the Land and the Improvements (in accordance with Section 10.3 below), Seller
shall not enter into any new contract or agreement with respect to the ownership
and operation of the Land and the Improvements that would be binding on
Purchaser or the Property after Closing, without Purchaser’s prior written
approval (which approval may be withheld in Purchaser’s reasonable discretion).

10.3         Leasing Activities. From and after the Contract Date, Seller shall
not execute and enter into any new lease, license or occupancy agreement for all
or some portion of the Land and the Improvements, including, without limitation,
any amendment, renewal, expansion or modification to, or termination of, any
Existing Lease (all of the foregoing, a “New Lease”) unless  Seller obtains
Purchaser’s advance written consent to such New Lease, which consent may be
withheld in Purchaser’s sole discretion, but which consent shall be deemed
automatically denied if Purchaser fails to respond within five (5) business days
after Seller makes a written request for same provided that if Seller provides a
second notice and Purchaser does not respond within an additional five
(5) business days after such additional notice, such consent shall be deemed
automatically given. New Leases shall not include, and Seller shall be free to
execute and enter into at any time, any non-discretionary amendments,
modifications, renewals or expansions of any Existing Lease pursuant to the
requirements of such Existing Lease. Seller shall provide Purchaser with a
contemporaneous copy of all such non-discretionary amendments.

10.4         Leasing Expenses. “Lease Expenses” shall mean, collectively, any
and all commissions and fees or costs and expenses arising out of or in
connection with the leasing of the Property, including, but not limited to,
(i) any extension, renewal or expansion of any

13


--------------------------------------------------------------------------------




 

Existing Lease exercised between the Contract Date and the Closing Date and
(ii) any New Lease. Lease Expenses shall include, without limitation,
(a) brokerage commissions and fees to effect any such leasing transaction,
(b) expenses incurred for repairs, tenant improvements and tenant incentives
(including, but not limited to, free rent or any reduction of current rent),
(c) allowances for tenant improvements and moving, and (d) reasonable legal fees
for services in connection with the preparation of documents and other services
rendered in connection with the effectuation of the leasing transaction. Lease
Expenses for any Existing Leases relating to the base lease term or any renewal
term that is elected or with respect to which an option is exercised, as the
case may be, prior to the Contract Date shall be paid in full at or prior to
Closing by Seller, without contribution or proration from Purchaser (“Seller’s
Lease Expenses”). Notwithstanding the foregoing, to the extent that any such
Seller’s Lease Expenses have not been paid in full by Seller prior to Closing,
Purchaser may elect to assume responsibility for such unpaid Seller’s Lease
Expenses, and, upon such election, shall receive a credit against the Purchase
Price in the amount of such assumed unpaid Seller’s Lease Expenses. Lease
Expenses for (x) any renewals (other than renewals with respect to which an
option is exercised prior to the Contract Date) or expansions of any Existing
Lease (other than expansions elected or with respect to which an option is
exercised prior to the Contract Date), and (y) any New Leases shall be the sole
responsibility of Purchaser, without contribution or proration from Seller
(“Purchaser’s Lease Expenses”). In the event Seller has paid any Purchaser’s
Lease Expenses on or prior to Closing (including, but not limited to, by way of
tenant incentives in the form of any reduction in rent that would otherwise have
been payable with respect to the period from the Contract Date through Closing),
Purchaser shall credit or reimburse Seller for such amounts at Closing. Seller
hereby indemnifies, protects, defends and holds Purchaser, and its successors
and assigns (the “Purchaser’s Indemnified Parties”), harmless from and against
any and all Losses that any or all of Purchaser and any Purchaser’s Indemnified
Parties actually suffer and incur as a result of the failure by Seller to timely
pay or discharge any of the Seller’s Lease Expenses. Purchaser hereby
indemnifies, protects, defends and holds Seller and the Seller Indemnified
Parties harmless from and against all Losses that any or all of Seller and the
Seller Indemnified Parties actually suffer or incur as a result of the failure
by Purchaser to timely pay or discharge any of the Purchaser’s Lease Expenses or
any New Lease Expenses (including, but not limited to, any amounts required to
be credited or reimbursed to Seller pursuant to the terms of this Section 10.4).
The terms of this Section 10.4 shall survive the Closing and the delivery of any
conveyance documentation.

10.5         Lease Enforcement. Prior to the Approval Date, Seller shall have
the right, but not the obligation, to enforce the rights and remedies of the
landlord under any Existing Lease or New Lease, by summary proceedings or
otherwise, and to apply all or any portion of any security deposit then held by
Seller toward any loss or damage incurred by Seller by reason of any defaults by
tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Purchaser under this Agreement in any manner. From and after the
Approval Date, Seller shall obtain Purchaser’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, to such enforcement
or application of security deposits.

10.6         Estoppel Certificates. Seller shall use reasonable and diligent
efforts to obtain and deliver to Purchaser estoppel certificates from each of
the tenants of the Land and the Improvements, which estoppel certificates shall
be without material and adverse modification to the form of estoppel certificate
attached as Exhibit D hereto or such form as may be required by

14


--------------------------------------------------------------------------------




 

the applicable tenant’s Lease (each estoppel certificate satisfying such
criteria, a “Conforming Estoppel”) on or prior to the Closing Date. It shall be
a condition precedent to Purchaser’s obligation to proceed to close hereunder
that, on or prior to the Closing Date, Seller delivers to Purchaser a Conforming
Estoppel from all of the tenants of the Land and the Improvements (the “Required
Estoppel Amount”). If Purchaser receives any estoppel certificate more than
three (3) business days prior to Approval Date and fails to notify Seller, in
writing, that such estoppel certificate does not constitute a Conforming
Estoppel, Purchaser shall be deemed to have accepted such estoppel certificate
as a Conforming Estoppel for all relevant purposes under this Agreement,
irrespective of any modifications made therein by the applicable tenant. If
Purchaser does not receive a sufficient number of Conforming Estoppels to
satisfy the Required Estoppel Amount, Purchaser may elect, as its sole and
exclusive remedy hereunder, by delivery of written notice to Seller on or prior
to Closing, either to (i) proceed to Closing and waive the condition precedent
related to the Required Estoppel Amount and the delivery of Conforming
Estoppels; or (ii) terminate this Agreement, whereupon the Deposit shall be
returned to Purchaser and neither party shall have any further liability or
obligation hereunder, except as otherwise expressly provided herein.

11.           PROPERTY SOLD “AS IS”.

11.1         Except as is otherwise expressly provided in this Agreement, Seller
hereby specifically disclaims any warranty (oral or written) concerning: 
(i) the nature and condition of the Property and the suitability thereof for any
and all activities and uses that Purchaser elects to conduct thereon; (ii) the
manner, construction, condition and state of repair or lack of repair of the
Improvements; (iii) the compliance of the Land and the Improvements or their
operation with any laws, rules, ordinances or regulations of any government or
other body; and (iv) any other matter whatsoever except as expressly set forth
in this Agreement. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON A STRICTLY “AS IS”
“WHERE IS” BASIS AS OF THE CLOSING DATE, AND SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO.

11.2         PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING
ON (AND SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES
MADE BY OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER, EXCEPT FOR
THOSE PARTICULAR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS
AGREEMENT. FURTHER, PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND
ASSIGNS, HEREBY RELEASES SELLER FROM, AND WAIVES, ANY AND ALL CLAIMS AND
LIABILITIES AGAINST SELLER FOR, RELATED TO, OR IN CONNECTION WITH, ANY
ENVIRONMENTAL OR PHYSICAL CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY
MATTER OR SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY),
INCLUDING, BUT NOT LIMITED TO, CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY
MANNER

15


--------------------------------------------------------------------------------




 

WHATSOEVER) ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED
IN, AT, ABOUT OR UNDER THE PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES OF
ACTION (ACTUAL OR THREATENED) BASED UPON, IN CONNECTION WITH, OR ARISING OUT OF,
CERCLA, AS AMENDED BY SARA, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME,
RCRA, OR ANY OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE
BASED STATUTORY, REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO
ENVIRONMENTAL MATTERS OR LIABILITY WITH RESPECT TO, OR AFFECTING, THE PROPERTY.
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OF, OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO,
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE LAND OR THE
IMPROVEMENTS, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY, OR ON BEHALF OF, SELLER, ITS AGENTS AND EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS AND WARRANTIES OF SELLER AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER, AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER MATTERS REGARDING THE PHYSICAL OR ENVIRONMENTAL CONDITION OF
THE PROPERTY. NOTWITHSTANDING THE FOREGOING, THIS RELEASE SHALL NOT EXTEND TO
ANY BREACH OF A REPRESENTATION OR WARRANTY OF SELLER, SELLER’S FRAUD OR A
VIOLATION OF LAWS BY SELLER.

11.3         PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND
OTHER PROVISIONS CONTAINED IN THIS SECTION 11 WERE A MATERIAL FACTOR IN SELLER’S
ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS UNWILLING TO SELL THE
PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED AS EXPRESSLY SET FORTH ABOVE.
PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT
THEREOF. THE TERMS AND CONDITIONS OF THIS SECTION 11 WILL EXPRESSLY SURVIVE THE
CLOSING, WILL NOT MERGE WITH

16


--------------------------------------------------------------------------------




 

THE PROVISIONS OF ANY CLOSING DOCUMENTS, AND WILL BE INCORPORATED INTO THE DEED.

12.           SELLER’S CLOSING DELIVERIES.

At Closing (or such other times as may be specified below), Seller shall deliver
or cause to be delivered to Purchaser the following:

12.1         Deeds. A Deed executed by Seller, conveying the Land and
Improvements to Purchaser, subject to the Permitted Exceptions in the form
attached as Exhibit H.

12.2         Assignment of Leases. Two (2) duly executed counterparts of an
Assignment and Assumption of Leases (the “Assignment of Leases”) in the form
attached hereto as Exhibit E.

12.3         Assignment of Contracts. Two (2) duly executed counterparts of an
Assignment and Assumption of Contracts (an “Assignment of Contracts”) in the
form attached hereto as Exhibit F.

12.4         Bill of Sale. Two (2) duly executed originals of a Bill of Sale
(the “Bill of Sale”) in the form attached hereto as Exhibit G.

12.5         Keys. Keys to all locks located in the Improvements.

12.6         Affidavit of Title. An affidavit of title (or comparable “no lien”
statement), in form and substance reasonably acceptable to the Title Company as
may be required to enable Title Company to issue ALTA extended coverage for the
Title Policy.

12.7         Closing Statement. Two (2) duly executed counterparts of a closing
statement (the “Closing Statement”) conforming to the proration and other
relevant provisions of this Agreement, which Closing Statement shall be in a
form mutually and reasonably agreed upon by Seller and Purchaser.

12.8         Entity Transfer Certificate. Entity Transfer Certification
confirming that Seller is a “United States Person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended.

12.9         Letter of Credit. If applicable, with respect to any security
deposits that are letters of credit, Seller shall (a) deliver to Purchaser at
the Closing such letters of credit, (b) execute and deliver such other
instruments as the issuers of such letters of credit shall reasonably require,
and (c) cooperate with Purchaser to change the named beneficiary under such
letters of credit to Purchaser, so long as Seller does not incur any additional
liability or expense in connection therewith.

12.10       Notices to Tenants. Notices to each of the tenants under the Leases,
notifying them of the sale of the Land and Improvements and directing them to
pay all future rent as Purchaser may direct, which forms shall be prepared by
Purchaser and reasonably acceptable to Seller.

17


--------------------------------------------------------------------------------




 

12.11       Estoppel Certificates. The Conforming Estoppels pursuant to
Section 10.6 above.

12.12       Leases. Originals or certified copies of the Leases, which
certification shall be made subject to all of the terms, conditions and
limitations of Sections 8.2 and 8.3.

12.13       Closing Date Certificate. For purposes of determining whether the
Representation Condition has been satisfied, Seller shall deliver to Purchaser
at Closing a certificate (the “Closing Date Certificate”) certifying that all of
the Seller Representations are true and correct, as of the Closing Date and in
all material respects, except for changes and qualifications specified in such
Closing Date Certificate, such that the Closing Date Certificate is true and
accurate in all material respects. The representations, warranties and
certifications contained in the Closing Date Certificate shall be made by Seller
to the standard of knowledge, if any, contained herein for the applicable
representations, warranties or certifications and subject to all of the terms,
conditions and limitations contained in Sections 8.2 and 8.3 of this Agreement.
Notwithstanding anything contained herein to the contrary, if, as of the
Closing, the Representation Condition is not fulfilled for any reason or any
Seller Representations are not true and correct for any reason not within the
reasonable control of Seller, in any material respect, Purchaser may, in its
sole discretion and as its sole remedy, hereunder, at law or in equity, elect
either to (aa) terminate this Agreement by delivery of written notice to Seller
not later than the Closing Date, whereupon the Deposit shall be returned to
Purchaser and neither party shall have any further liability hereunder except
for those liabilities that expressly survive a termination of this Agreement; or
(bb) proceed to Closing and waive the failure of the Representation Condition.

13.           PURCHASER’S CLOSING DELIVERIES.

At Closing (or at such other times as may be specified below), Purchaser shall
deliver or cause to be delivered to Seller the following:

13.1         Closing Statement. Two (2) Closing Statements executed in
counterpart by Purchaser.

13.2         Assignment of Leases. Two (2) Assignment of Leases executed in
counterpart by Purchaser.

13.3         Assignment of Contracts. Two (2) Assignment of Contracts executed
in counterpart by Purchaser.

14.           PRORATIONS AND ADJUSTMENTS.

Prorations shall be made as of the Closing Date as if Purchaser were in title
for the entire Closing Date provided that no later than 11:00 a.m. Central Time
on the Closing Date, the Purchase Price, plus or minus the prorations and other
adjustments hereunder, shall be received by the Title Company from Purchaser for
disbursement to Seller by Federal Reserve wire transfer of immediately available
funds to an account designated by Seller. If the net proceeds of the Purchase
Price payable to Seller (after adjustments and prorations) are not sent by
Federal Reserve wire transfer in immediately available funds and received by the
Title Company from Purchaser for disbursement to Seller on or prior to
11:00 a.m. Central Time on the Closing Date,

18


--------------------------------------------------------------------------------




 

prorations shall be made as of the Closing Date as if Seller remained in title
as of the entire Closing Date, except that, to the extent such delay results
from Seller’s failure to provide deliveries or default, prorations shall be made
pursuant to the preceding sentence. The following shall be prorated and adjusted
between Seller and Purchaser:

14.1         Security Deposits. The amount of all cash security and any other
cash tenant deposits held by Seller under the Leases, and interest due thereon,
if any, shall be credited to Purchaser.

14.2         Utilities and Operating Expenses. To the extent not billed directly
to tenants, or paid as part of Additional Rent (as hereinafter defined) or
otherwise by tenants, water, electricity, sewer, gas, telephone and other
utility charges based, to the extent practicable, on final meter readings and
final invoices. Any operating expenses that are not paid by the tenants as
Additional Rent or otherwise shall be prorated between Purchaser and Seller,
with Seller receiving a credit for any operating expenses paid by Seller and
related to the period from and after Closing.

14.3         Contracts. Amounts paid or payable under the Contracts shall be
prorated.

14.4         Assessments. To the extent not paid by tenants as a component of
Additional Rent or otherwise, all assessments, general or special, shall be
prorated as of the Closing Date, with Seller being responsible for any
installments of assessments that are due and payable prior to the Closing Date
and Purchaser being responsible for any installments of assessments that are due
and payable on or after the Closing Date.

14.5         Base Rent. Purchaser will receive a credit at Closing for the
prorated amount of all base or fixed rent payable pursuant to the Leases and all
Additional Rents (collectively, “Rent”) previously paid to, or collected by,
Seller and attributable to any period following the Closing Date. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been made on or before the Closing Date. Delinquent Rent shall not be
prorated at Closing. All Rent collected by Purchaser or Seller from each tenant
from and after Closing will be applied as follows:  (i) first, to Delinquent
Rent owed for the month in which the Closing Date occurs (the “Closing Month”),
(ii) second, to any accrued Rents owing to Purchaser, and (iii) third, to
Delinquent Rents owing to Seller for the period prior to Closing. Any Rent
collected by Purchaser and due Seller will be promptly remitted to Seller. Any
Rent collected by Seller and due Purchaser shall be promptly remitted to
Purchaser. Purchaser shall use reasonable efforts to collect Delinquent Rents
owed to Seller in the ordinary course of its business; provided, however, that
Seller hereby retains the right to pursue any tenant under the Leases for any
Rent and other sums due Seller for period attributable to Seller’s ownership of
the Property; and provided further, however, Seller (i) shall be required to
notify Purchaser in writing of Seller’s intention to commence or pursue any
legal proceedings; and (ii) shall not be permitted to commence or pursue any
legal proceedings against any tenant seeking eviction of such tenant or the
termination of the underlying Lease. “Additional Rents” shall mean any and all
amounts due from tenants for operating expenses, common area maintenance
charges, taxes, shared utility charges, management fees, insurance costs, other
comparable expenses and pass-through charges and any other tenant charges. The
provisions of this Section 14.5 shall survive the Closing and the delivery of
any conveyance documentation.

19


--------------------------------------------------------------------------------




 

14.6         Taxes. To the extent not paid by the tenant directly or payable by
tenants as Additional Rent or otherwise, all ad valorem real estate and personal
property taxes with respect to the Land and the Improvements shall be prorated
as of the Closing Date, based on the most currently available final tax bill and
on a cash basis for the calendar year in which the Closing occurs, regardless of
the year for which such taxes are assessed.

14.7         Other. Such other items as are customarily prorated in transactions
of this nature shall be ratably prorated.

14.8         Adjustments. In the event any prorations made pursuant hereto shall
prove incorrect for any reason whatsoever, or in the event the prorations set
forth above are estimated on the most currently available (rather than based on
the actual final) bills, either party shall be entitled to an adjustment to
correct the same provided that it makes written demand on the other within
twelve (12) months after the Closing Date. The provisions of this Section 14.7
shall survive Closing.

15.           CLOSING EXPENSES.

Seller shall only pay for: one-half any transfer taxes, one-half the cost of any
escrows hereunder and the cost of the Title Policy (excluding any endorsements
thereto or any “extended form coverage”). Purchaser shall pay for one half the
costs of any escrow hereunder, the cost of any endorsements thereto and any
“extended form coverage” to the Title Policy, any excise tax, the cost of the
Updated Survey, the costs and expenses in connection with any loan to Purchaser
with respect to the transaction contemplated hereby, one-half any transfer taxes
and the cost of recording the Deeds.

16.           DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY.

If, prior to Closing, all or any portion of any or all of the Land and the
Improvements is damaged by fire or other natural casualty (collectively
“Damage”), or is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings (collectively “Eminent Domain”), then:

16.1         If the aggregate cost of repair or replacement or the value of the
Eminent Domain (collectively, “repair and/or replacement”) is $100,000 or less,
in the opinion of Purchaser’s and Seller’s respective engineering consultants,
Purchaser shall close and take the Property as diminished by such events, with
an assignment by Seller of (a) any casualty insurance proceeds (together with a
credit from Seller to Purchaser of the full amount of any deductible not paid
directly by Seller or (b) condemnation proceeds, and  (c) an amount equal to the
uninsured portion of any casualty or condemnation up to an aggregate of (a),
(b) and (c) of $100,000 and (d) in the case of either (a), (b) or (c), less any
amounts reasonably incurred by Seller to repair the Property and collect the
insurance proceeds or condemnation award.

16.2         If the aggregate cost of repair and/or replacement is greater than
$100,000, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, then Purchaser, at its sole option, may elect either to
(i) terminate this Agreement by written notice to Seller delivered within five
(5) days after Purchaser is notified of such Damage or Eminent Domain, in which
event the Deposit shall be returned to Purchaser and neither party shall have
any further liability

20


--------------------------------------------------------------------------------




 

to the other hereunder, except for those liabilities that expressly survive a
termination of this Agreement; or (ii) proceed to close and take the Property as
diminished by such events, together with an assignment of the proceeds of
Seller’s casualty insurance (together with a credit from Seller to Purchaser of
the full amount of any deductible not paid directly by Seller) for all Damage
(or condemnation awards for any Eminent Domain), less any amounts reasonably
incurred by Seller to repair the Property and collect the insurance proceeds or
condemnation award.

16.3         In the event of a dispute between Seller and Purchaser with respect
to the cost of repair and/or replacement with respect to the matters set forth
in this Section 16, an engineer designated by Seller and an engineer designated
by Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Property is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.

17.           CONDITIONS PRECEDENT

17.1         Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

(a)           Seller shall have delivered to Title Company all of the items
required to be delivered to Purchaser pursuant to the terms of this Agreement;

(b)           All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement);

(c)           Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the date of Closing; and

(d)           Title Company shall be unconditionally committed to issue to
Purchaser upon the Closing the Title Policy in the form of the pro-forma policy
or title commitment in the form contemplated by Section 7.2.

17.2         Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:

(a)           Seller shall have received confirmation of the wiring of the
Purchase Price, as adjusted as provided herein;

(b)           Purchaser shall have delivered to Title Company, all of the items
required to be delivered to Seller pursuant to the terms of this Agreement,
including, but not limited to, those provided for in Section 13 hereof;

21


--------------------------------------------------------------------------------




 

(c)           All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
date of Closing (with appropriate modifications permitted under this Agreement);
and

(d)           Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the date of Closing.

18.           DEFAULT.

18.1         The following shall constitute a “Default” of Purchaser hereunder: 
(i) Purchaser defaults under any provision of this Agreement providing for the
payment of money or obligation to proceed to Closing; (ii) Purchaser defaults
under any other provision of this Agreement and such default is not cured for a
period of three (3) business days after receipt of notice of such default.

18.2         The following shall constitute a Default of Seller hereunder: 
(i) Seller defaults under any provision of this Agreement providing for the
payment of money or obligation to proceed to Closing; (ii) Seller defaults under
any other provision of this Agreement and such default is not cured for a period
of three (3) business days after receipt of notice of such default.

18.3         Default by Seller. If Seller is in Default under any of the
covenants and agreements of Seller hereunder, Purchaser may either (i) terminate
Purchaser’s obligations under this Agreement by written notice to Seller, in
which event (a) the Deposit shall be returned to Purchaser and Seller shall
reimburse Purchaser for all reasonable, third party costs and expenses paid or
incurred by Purchaser to negotiate this Agreement and conduct its Basic Project
Inspection promptly after the presentation of invoices thereof (the “Cost
Payment”) up to a maximum aggregate amount not to exceed $25,000 and (b) upon
Purchaser’s receipt of the Deposit and the Cost Payment, this Agreement shall
terminate and neither party shall have any further liability hereunder except
for those liabilities that expressly survive a termination of this Agreement; or
(ii) Purchaser may file an action for specific performance; provided, however,
that if specific performance is not available as a result of Seller’s conveyance
of the Property to a third party in breach of this Agreement, Purchaser may
pursue an action for damages actually suffered by Purchaser up to an amount not
to exceed $200,000. Purchaser shall have no other remedy for any Default by
Seller. In the event of the failure of any condition precedent to Purchaser’s
obligation to close expressly herein set forth, or in the event of the untruth
or inaccuracy, in any material respect, of any Seller Representation as of the
Contract Date (subject to the limitations contained in Sections 8.4 and 12.13),
Purchaser’s sole remedy hereunder, at law or in equity except as hereinafter
expressly provided, shall be to terminate this Agreement by delivery of written
notice to Seller on or prior to Closing (or such sooner date as may be herein
specified), in which event the Deposit shall be returned to Purchaser, and
neither party shall have any further liability hereunder except for those
liabilities that expressly survive a termination of this Agreement.
Notwithstanding the foregoing, in the event that, (A) as a result of the willful
misconduct of Seller (or in the case of a breach of a Seller Representation, the
deliberate and knowing misrepresentation by Seller of a Seller Representation)
or an action of Seller taken with the express purpose of frustrating the
purposes of this Agreement, (i) any Seller Representation is breached in any
material respect; (ii) any condition precedent to Purchaser’s obligation fails,

22


--------------------------------------------------------------------------------




 

or (iii) Seller fails to perform any covenant or agreement hereunder in Default;
and (B) Purchaser elects to terminate this Agreement, Seller shall reimburse
Purchaser for all reasonable, third party costs or expenses paid or incurred by
Purchaser to pursue the transactions contemplated hereby up to an amount not to
exceed $200,000 promptly, and in any event within ten (10) days, after the
presentation of invoices therefore. All of the foregoing shall be without
limitation upon the rights and remedies of Purchaser hereunder, at law or in
equity, in the event of a Default by Seller pursuant to Sections 19 or 22 or any
covenant, agreement, indemnity, representation or warranty of Seller that
survives the applicable Closing or the termination of this Agreement, subject to
the limitations in Sections 8.2 and 8.3 and Sections 11.1, 11.2 and 11.3.

18.4         Default by Purchaser. In the event Purchaser Defaults in its
obligations to close the purchase of the Property, or in the event Purchaser is
otherwise in Default hereunder, then (i) Seller shall be entitled to (and shall)
receive the Deposit as fixed and liquidated damages, this Agreement shall
terminate and neither party shall have any further liability hereunder, except
for those liabilities which expressly survive the termination of this Agreement
and (ii) Purchaser shall immediately direct the Title Company, in writing, to
pay the Deposit to Seller. Seller shall have no other remedy for any Default by
Purchaser, including any right to damages. PURCHASER AND SELLER ACKNOWLEDGE AND
AGREE THAT:  (1) THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF AND BEARS
A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND
THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF PURCHASER UNDER THIS
AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A
RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
(3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF
THE DEPOSIT IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE
VALID LIQUIDATED DAMAGES. All of the foregoing shall be without limitation upon
the rights and remedies of Seller hereunder, at law or in equity, in the event
of a Default by Purchaser pursuant to Sections 6.1, 6.2, 6.3, 20 or 23 or any
covenant, agreement, indemnity, representation or warranty of Purchaser that
survives the Closing or the termination of this Agreement.

19.           SUCCESSORS AND ASSIGNS.

Neither party shall assign this Agreement without the prior written consent of
the other, except that either party may assign its interest in and obligations
under this Agreement to a so-called “Qualified Intermediary” in order to
accomplish an Exchange. Notwithstanding the foregoing, Purchaser may assign, in
whole or in part, all of its rights, title, liability, interest and obligation
pursuant to this Agreement to an affiliate of Purchaser; provided that (i) no
such assignment shall act to release Purchaser hereunder and (ii) Purchaser
provides Seller with a copy of a written assignment agreement between Purchaser
and its assignee(s), which instrument shall be in form reasonably acceptable to
Seller.

23


--------------------------------------------------------------------------------




 

20.           LITIGATION.

In the event of litigation between the parties with respect to the Property,
this Agreement, the performance of their respective obligations hereunder or the
effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation, including, but not limited to, reasonable attorneys’ fees of counsel
selected by the prevailing party. Notwithstanding any provision of this
Agreement to the contrary, the obligations of the parties under this Section 20
shall survive termination of this Agreement or the Closing and the delivery of
any conveyance documentation.

21.           NOTICES.

Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:

Seller:

First Industrial Development Services, Inc.
311 South Wacker Drive, Suite 4000
Chicago, Illinois 60606
Attn: Steve Janowiak
Facsimile: 312- 895-9479

 

 

With a copy to

 

its attorneys:

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 W. Wacker Dr., Suite 2700
Chicago, Illinois 60606
Attn: Jeffrey S. Rinkov
Facsimile: 312-984-3150

 

 

Purchaser::

Simpson Manufacturing Co., Inc.
5956 Las Positas
Pleasanton, California 94588
Attention: Michael Herbert, Chief Financial Officer
Fax: (925) 833-1496

 

 

with a copy to:

Alan J. Robin, Esq.
Shartsis, Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Fax 415-421 2922

 

 

 

Notices shall be deemed properly delivered and received:  (i) when and if
personally delivered; or (ii) one (1) business day after deposit with Federal
Express or other comparable commercial overnight courier; or (iii) the same day
when sent by confirmed facsimile before 5:00 p.m. (Central Time) on a business
day provided such facsimile is confirmed verbally. Notices may be delivered on
behalf of the parties by their respective attorneys.

22.           BENEFIT.

24


--------------------------------------------------------------------------------




 

This Agreement is for the benefit only of the parties hereto and no other person
or entity shall be entitled to rely hereon, receive any benefit herefrom or
enforce against any party hereto any provision hereof.

23.           BROKERAGE.

Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for CB Richard
Ellis and Chas Hawkins Company (“Broker”). Seller shall pay the brokers’
commission due to Broker pursuant to the terms of a separate agreement between
Seller and Broker. Seller hereby indemnifies, protects, defends and holds
Purchaser and the Purchaser’s Indemnified Parties harmless from and against all
Losses suffered or incurred by any or all of Purchaser and the Purchaser’s
Indemnified Parties resulting from the claims of any broker, finder or other
such party in connection with the transactions contemplated by this Agreement
claiming by, through or under the acts or agreements of Seller. Purchaser hereby
indemnifies, protects, defends and holds Seller and the Seller Indemnified
Parties harmless from and against all Losses suffered or incurred by any or all
of Seller and the Seller Indemnified Parties resulting from the claims of any
broker, finder or other such party in connection with the transactions
contemplated by this Agreement claiming by, through or under the acts or
agreements of Purchaser. The obligations of the parties pursuant to this
Section 22 shall survive any termination of this Agreement.

24.           SEC Filing.         Notwithstanding anything in this Agreement to
the contrary, it is expressly agreed and understood that Purchaser shall have
the right, in its sole and absolute discretion, to file this Agreement with the
Securities and Exchange Commission, if Purchaser determines that such filing is
necessary or advisable under the Securities Exchange Act of 1934, as amended
(“SEC Filings”). Except as expressly permitted with respect to SEC Filings,
prior to the Closing, any release to the public of confidential information with
respect to the sale contemplated herein or any material terms set forth in this
Agreement will be made only in the form approved by Purchaser and Seller.

25.           MISCELLANEOUS.

25.1         Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous oral agreements, understandings,
representations and statements, and all prior written agreements,
understandings, letters of intent and proposals are merged into this Agreement.
Neither this Agreement nor any provisions hereof may be waived, modified,
amended, discharged or terminated except by an instrument in writing signed by
the party against which the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.

25.2         Time of the Essence. Time is of the essence of this Agreement. If
any date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday”

25


--------------------------------------------------------------------------------




 

means any state or federal holiday for which financial institutions or post
offices are generally closed in the State of Tennessee for observance thereof.

25.3         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Tennessee, without reference
to its rules regarding conflicts of laws.

25.4         Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or partial invalidity or
enforceability of any one provision shall not affect the validity of
enforceability of any other provision hereof.

25.5         No Recording. Neither this Agreement nor any memorandum thereof
shall be recorded and the act of recording by Purchaser shall be deemed a
default by Purchaser hereunder.

25.6         Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts and shall be valid and binding with the same force and effect as if
all parties had executed the same Agreement. A fully executed facsimile copy of
this Agreement shall be effective as an original.

25.7         Construction of Agreement. In construing this Agreement, all
headings and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

25.8         No Oral Modification or Waiver. This Agreement may not be changed
or amended orally, but only by an agreement signed by Purchaser and Seller in
writing. No waiver shall be effective hereunder unless given in writing, and
waiver shall not be inferred from any conduct of either party.

25.9         Survival. Only those covenants, agreements, undertakings and
representations and warranties of Seller and Purchaser that expressly survive
Closing pursuant to the terms of the Agreement shall survive Closing and the
delivery of any conveyance documentation for the period herein set forth and all
of the other covenants, agreements, undertakings and representations and
warranties of Seller and Purchaser contained herein shall not survive Closing
and shall merge into the conveyance documentation delivered at Closing.

26.           BOARD APPROVAL. The transactions contemplated hereby are subject
to the approval of the investment committee (the “Board”) of Seller on or prior
to 30 days after the Contract Date (the “Internal Approval Date”). If the Board
fails to approve the transactions contemplated hereby for any reason or no
reason, Seller shall have the right to terminate this Agreement by delivery of
written notice to Purchaser on or prior to the Internal Approval Date, whereupon
(i) this Agreement shall terminate and the Deposit shall be returned to
Purchaser by the Title Company (or the Seller to the extend previously released
to Seller); and (ii) neither party shall have any further liabilities hereunder
except those liabilities that expressly survive a termination of this Agreement.
It is acknowledged by Purchaser that the Board may elect not

26


--------------------------------------------------------------------------------




 

to approve this transaction in its sole discretion for any reason, including,
but not limited to, a determination by the Board to sell the Property to a third
party. Seller will notify Purchaser immediately in the event the Board
disapproves the transactions contemplated herein.

[signature page follows]

27


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER:

 

 

 

FIRST INDUSTRIAL DEVELOPMENT SERVICES, INC.,

 

a Maryland corporation, its sole member

 

 

 

By:

/s/ DONALD STOFFLE

 

 

 

 

Name:

Donald Stoffle

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

PURCHASER:

 

 

 

SIMPSON MANUFACTURING CO. Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ MICHAEL J. HERBERT

 

 

 

 

Name:

Michael J. Herbert

 

 

 

 

Its:

Chief Financial Officer

 

28


--------------------------------------------------------------------------------


SCHEDULE OF EXHIBITS

A  Legal Description of the Land

B   Earnest Money Escrow Instructions

C   Documents

D  Estoppel Certificate

E   Assignment and Assumption of Leases

F   Assignment and Assumption of Intangibles

G   INTENTIONALLY OMITTED

H  Deed


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

SURVEYOR’S DESCRIPTION
OF
BOSCH PROPERTY

Three tracts of land located in the Third Civil District of Sumner County,
Tennessee on Belvedere Drive at the CSX Railroad, said tracts being the same
property described in Schedule A of Chicago Title Insurance Company Commitment
No. 300589 and being more particularly described as follows:

TRACT ONE

Beginning in the easterly right-of-way of Belvedere Drive northeasterly 500.1 6
feet from an iron rod at the intersection of the easterly right-of-way of
Belvedere Drive and the northerly right-of-way of CSX Railroad:

Thence with said right-of-way of Belvedere Drive as follows:

Northeasterly with a curve to the right 80.64 feet to an iron rod, said curve
having a radius of 666.20 feet, a central angle of 06° 56’ 08” and a chord of
80.59 feet at North 21° 59’ 56” East;
North 25° 28’ 00” East, 115.19 feet to an iron rod;
Northeasterly with a curve to the left 437.58 feet to an iron rod, said curve
having a radius of 1,176.15 feet, a central angle of 21° 19’ 00” and a chord of
435.06 feet at North 14° 48’ 30” East;
North 04° 09’ 00” East, 443.1 9 feet;

Thence South 85° 10’ 00” East, 1,000.07 feet to the westerly boundary of Green &
Little L.L.C. property of record in Deed Book 765, Page 768, R.O.S.C.

Thence with said Green & Little boundary South 04° 09’ 00” West, 504.31 feet to
an iron rod in the northerly right-of-way of CSX Railroad;

Thence with said right-of-way Southwesterly with a curve to the left 879.65
feet, said curve having a radius of 2,657.39 feet, a central angle of 18° 57’
58” and a chord of 875.64 feet at South 57° 41’ 28” West.

Thence North 88° 12’ 06” West, 443.15 feet to the beginning;

Containing 19.746 acres, more or less, and being property conveyed to Bosch
Braking Systems Corporation by deed from Allied-Signal, Inc., of record in Book
581, Page 726, R.O.S.C.

The above described property is subject to the following:

1.                 Charter right-of-way for CSX Railroad 100 feet from center of
tracks.

2.                 Subject tract fence encroaches onto Green & Little L.L.C.
property.

TRACT TWO

Beginning in the easterly right-of-way of Belvedere Drive northeasterly 1,576.76
feet from an iron rod at the intersection of the easterly right-of-way of
Belvedere Drive and the northerly right-of-way of CSX Railroad;

Thence with said right-of-way of Belvedere Drive North 04° 09’ 00” East, 401.72
feet to the southwesterly corner of Green & Little Development Company property
of record in Deed Book 519, Page 819, R.O.S.C.;

Thence South 85° 51’ 00” East, 1,000.00 feet to an iron rod at an interior
corner of Green & Little L.L.C. property of record in Deed Book 765, Page 768,
R.O.S.C.

Thence with said Green & Little L.L.C. boundary South 04° 09’ 00” West, 413.65
feet;

Thence North 85° 10’ 00” West, 1,000.07 feet to the beginning;

A-1


--------------------------------------------------------------------------------




Containing 9.359 acres, more or less, and being property conveyed to Bosch
Braking Systems Corporation by deed from Allied-Signal. Inc., of record in Book
581, Page 726. R.O.S.C.

The above described property is subject to the following:

1.                 Subject tract fence encroaches onto Green & Little L.L.C.
property.

2.                 Not to be used as a separate building tract without the
approval of the City of Gallatin, Tennessee.

TRACT THREE

Beginning at an iron rod at the intersection of the easterly right-of-way of
Belvedere Drive and the northerly right-of-way of CSX Railroad;

Thence with said right-of-way of Belvedere Drive northwesterly with a curve to
the right 500.16 feet, said curve having a radius of 666.20 feet, a central
angle of 43” 00’ 56” and a chord of 488.49 feet at North 02” 58 36 West;

Thence South 88” 12’ 06” East, 443.1 5 feet to the northerly right-of-way of CSX
Railroad;

Thence with said right-of-way Southwesterly with a curve to the left 633.14 feet
to the beginning., said curve having a radius of 2,657.39 feet, a central angle
of 13” 39’ 04” and a chord of 631.64 feet at South 37” 58’ 11” West.

Containing 2.643 acres, more or less, and being property conveyed to Bosch
Braking Systems Corporation by deed from Allied-Signal, Inc., of record in Book
581, Page 726, R.O.S.C.

The above described property is subject to the following:

1.                 Charter right-of-way for CSX Railroad 100 feet from center of
tracks.

2.                 Not to be used as a separate building tract without the
approval of the City of Gallatin, Tennessee.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

EARNEST MONEY ESCROW INSTRUCTIONS

These Earnest Money Escrow Instructions (“Instructions”) are entered into as of
this _______ day of February, 2006 by and among FIRST INDUSTRIAL DEVELOPMENT
SERVICES, INC. (“Seller”), SIMPSON MANUFACTURING COMPANY, a
_______________________ (“Purchaser”), and FIRST AMERICAN TITLE INSURANCE
COMPANY (“Escrowee”).

WHEREAS, Purchaser and Seller entered into an Agreement of Purchase and Sale,
dated as of the date hereof, (the “Agreement”), for the purchase and sale of the
Property (as defined in the Agreement); and

WHEREAS, the parties desire to enter into escrow instructions with Escrowee
pursuant to which Purchaser shall deposit earnest money, as required under the
Agreement (the “Escrow”).

NOW THEREFORE, in consideration of the mutual covenants contained in these
Instructions, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             Deposit.

1.1           Earnest Money. Pursuant to the terms and provisions of the
Agreement, Purchaser has deposited (or shall deposit) with Escrowee initial
earnest money in the sum of One Hundred  Thousand and No/100 Dollars
($100,000.00) (the “Initial Earnest Money”) and, as an additional deposit in the
sum of One Hundred Thousand and No/100 Dollars (the “Additional Earnest Money,
together the Initial Earnest Money and any interest earned thereon, the “Earnest
Money”).

1.2           Investment of Earnest Money. Escrowee shall invest the Earnest
Money in interest-bearing securities, bank deposits and/or so-called “money
market funds” established and managed by nationally recognized firms, as
selected by Purchaser.

2.             Application of Earnest Money at Closing and Upon Termination of
Agreement.

2.1           At Closing. At Closing (as defined in the Agreement), the Earnest
Money shall be delivered by Escrowee to Seller and credited against the payment
of the Purchase Price whereupon the Escrow shall terminate.

2.2           Upon Termination of the Agreement. Except as otherwise provided in
Section 3 below, in the event of any termination of the Agreement, the Earnest
Money shall be distributed by Escrowee only pursuant to the joint written
direction of Purchaser and Seller.

3.             Default.

3.1           Purchaser’s Default. In the event that Purchaser breaches or
defaults under the obligations imposed on it under the Agreement, and Seller
desires to obtain the Earnest Money

B-1


--------------------------------------------------------------------------------




 

from Escrowee (pursuant to the terms of the Agreement), Seller shall be required
to present to Escrowee:  Seller’s affidavit of default (the “Default
Affidavit”), executed under penalty of perjury by an authorized representative
of Seller, certifying to Purchaser and Escrowee that Purchaser is in default
under the Agreement and, therefore, Seller is entitled to the Earnest Money
proceeds. Upon receipt of the Default Affidavit from Seller, Escrowee shall
(i) deliver a copy of the Default Affidavit to Purchaser, in the manner as
provided in Section 5 below and (ii) if, within five (5) business days after the
date on which the Default Affidavit is deemed to be delivered to Purchaser
(pursuant to Section 5 below), Escrowee has not received from Purchaser a notice
(“Objection Notice”) objecting to Escrowee’s compliance with the Default
Affidavit, Escrowee shall deliver the Earnest Money.

3.2           Seller’s Default. In the event that Seller breaches or defaults
under the obligations imposed on it under the Agreement, and Purchaser desires
the return of the Earnest Money from Escrowee (pursuant to the terms of the
Agreement), Purchaser shall be required to present to Escrowee:  its own Default
Affidavit executed under penalty of perjury by an authorized representative of
Purchaser certifying to Seller and Escrowee that Seller is in default under the
Agreement and, therefore, Purchaser is entitled to return of the Earnest Money
proceeds. Upon receipt of the Default Affidavit from Purchaser, Escrowee shall
(i) deliver a copy of the Default Affidavit to Seller as provided in Section 5
below, and (ii) if, within five (5) business days after the date on which the
Default Affidavit is deemed to be delivered to Seller (pursuant to Section 5
below), Escrowee has not received from Seller an Objection Notice, objecting to
Escrowee’s compliance with the Default Affidavit, Escrowee shall deliver the
Earnest Money to Purchaser.

4.             Objection Notices. If Escrowee receives an Objection Notice from
either Seller or Purchaser within the time period set forth in Section 3 above,
then Escrowee shall refuse to comply with the Default Affidavit then in question
(“Objectionable Default Affidavit”) until Escrowee receives (a) joint written
instructions executed by both Purchaser and Seller, or (b) a final
non-appealable order with respect to the disposition of the Earnest Money from a
federal or state court of competent jurisdiction (“Court Order”), in either of
which events Escrowee shall then disburse the Earnest Money in accordance with
such direction or Court Order, as the case may be. Notwithstanding the
immediately preceding sentence, if the party that delivers the Objection Notice
does not (i) commence litigation with respect to the Earnest Money by filing a
complaint or action for a declaratory judgment in an appropriate court of
competent jurisdiction (“Litigation”), and (ii) provide notice and a
file-stamped copy of such complaint or action for declaratory judgment to
Escrowee and the other party to these Instructions within thirty (30) days after
delivery of the then-applicable Objection Notice, then Escrowee shall disburse
the Earnest Money in accordance with the Objectionable Default Affidavit.

Notwithstanding anything to the contrary in the Agreement or these Instructions,
Seller and Purchaser hereby agree that in the event that (A) either or both of
them delivers a Default Affidavit pursuant to Section 3; (B) the recipient of a
Default Affidavit delivers an Objection Notice in response thereto; (C) the
party delivering an Objection Notice commences Litigation; (D) the Litigation is
ultimately resolved by the issuance of a Court Order; and (E) the Court Order
authorizes the disbursement of the Earnest Money to the party that delivered the
Default Affidavit that gave rise to the Objection Notice and ensuing Litigation
(the “Initiating Party”), then the party that delivered such Objection Notice
shall be required to pay to the Initiating Party

B-2


--------------------------------------------------------------------------------




 

interest on the Earnest Money, from the date on which the Initiating Party
delivered its Default Affidavit through the date on which the Escrowee disburses
the Earnest Money to the Initiating Party, which interest shall be at the per
annum rate of five percent (5.0%) in excess of the per annum rate publicly
announced, from time to time, by Chase Bank (or its successor) as its “prime” or
“base” or “reference” rate of interest.

5.             Notices. Any notice, demand or request which may be permitted,
required or desired to be given in connection therewith shall be given in
writing and directed to the parties hereto as follows:

Seller:

First Industrial Development Services, Inc.
311 South Wacker Drive, Suite 4000
Chicago, Illinois 60606
Attn: Steve Janowiak
Facsimile: 312- 895-9479

 

 

With a copy to

 

its attorneys:

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 W. Wacker Dr., Suite 2700
Chicago, Illinois 60606
Attn: Jeffrey S. Rinkov
Facsimile: 312-984-3150

 

 

Purchaser:

Simpson Manufacturing Co., Inc.
5956 Las Positas
Pleasanton, California 94588
Attention: Michael Herbert, Chief Financial Officer
Fax: (925) 833-1496

 

 

with a copy to:

Alan J. Robin, Esq.
Shartsis, Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Fax 415-421 2922

 

 

Escrowee:

First American Title Company
30 North LaSalle, Suite 310
Chicago, Illinois 60603
Attn: Dick Seidel
Facsimile: (312) 553-0480

 

 

 

Notices shall be deemed properly delivered and received when and if either
(i) the same day when personally delivered prior to 5:00 p.m. (Chicago time); or
(ii) one (1) business day after deposits with Federal Express or other overnight
courier; or (iii) the same day when sent by confirmed facsimile at or prior to
5:00 p.m. (Chicago time) on a business day.

B-3


--------------------------------------------------------------------------------




 

6.             Escrowee Obligations. The parties agree that, except as otherwise
expressly provided in Section 4, the actions of, and the relationship between,
Purchaser and Seller shall be governed by the terms of the Agreement. In all
events and under all circumstances (except as otherwise expressly provided in
Section 4), the ultimate rights and obligations of Seller and Purchaser shall be
strictly governed and controlled by the terms and provisions of the Agreement,
rather than these Instructions. In the event of any conflict between the terms
and provisions of the Agreement and these Instructions, the terms and provisions
of the Agreement shall control in all events and circumstances except as
otherwise expressly provided in Section 4. Notwithstanding the existence of the
Agreement or any references herein to the Agreement, the parties agree that
Escrowee (but not Seller and Purchaser) shall be governed solely by the terms
and provisions of these Instructions. The parties furthermore agree that, except
as otherwise specifically provided in Section 4 above, Escrowee is hereby
expressly authorized to regard, comply with, and obey any and all orders,
judgments or decrees entered or issued by any court, and, in case Escrowee obeys
and complies with any such order, judgment or decree of any court, it shall not
be liable to either of the parties hereto or to any other person, firm or
corporation by reason of such compliance.

7.             Litigation. In the event of litigation between the parties with
respect to these Instructions, the performance of their respective obligations
hereunder, or the effect of a termination under the Agreement or these
Instructions, the losing party shall pay all costs and expenses incurred by the
prevailing party in connection with such litigation, including, but not limited
to, court costs and reasonable fees of counsel selected by the prevailing party.
Notwithstanding any provision of the Agreement or these Instructions to the
contrary, the obligations of the parties under this Section 7 shall survive a
termination of either or both of the Agreement and these Instructions.

8.             Time of the Essence. Time is of the essence of these
Instructions. If any date herein set forth for the performance of any
obligations by Seller, Escrowee or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.

B-4


--------------------------------------------------------------------------------




 

9.             Counterparts. These Instructions may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

SELLER:



FIRST INDUSTRIAL DEVELOPMENT SERVICES, INC.,
a Maryland corporation

By:         
                                                                               

Name:    
                                                                               

Its:         
                                                                               

 

PURCHASER:

SIMPSON MANUFACTURING CO. INC.,
a Delaware corporation

By:         
                                                                               

Name:    
                                                                               

Its:         
                                                                               

 

ACCEPTED BY ESCROWEE:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:         
                                                                               

Name:    
                                                                               

Its:         
                                                                               

B-5


--------------------------------------------------------------------------------


 

EXHIBIT C

DOCUMENTS

Each to the extent in the Seller’s possession or reasonable control, except for
item (e) below which shall be delivered only to the extent in Seller’s actual
possession:

(a)           Leases. Copies of all Existing Leases and copies of any agreements
with respect to any commissions due or to become due from Seller in connection
with any such Existing Leases.

(b)           Books and Records. Copies of the income and expense statements
(including tenant rents and CAM recoveries and reconciliations and expense
reports) for the Property prepared by Seller in the ordinary course of Seller’s
business for the last three (3) full years or any shorter period of Seller’s
ownership of the Property (the “Operating Statements”), including the Operating
Statement to the extent prepared for the current year to date.

(c)           Approvals. Copies of all, if any, of the following:  any licenses
and permits for the Property; copies of any plans and specifications for the
Improvements and a copy of all Certificates of Occupancy.

(d)           Existing Title Policy and Survey. A copy of the most recent
owner’s title insurance policy issued to Seller for the Land and the
Improvements, and a copy of the Survey.

(e)           Environmental Reports. Copies of existing third party
environmental reports prepared on behalf of Seller.

(f)            Tax Bills. Copies of all property tax assessments and bills for
the last (2) years or such shorter period of time which Seller has owned the
Property.

C-1


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

To:                              Simpson Manufacturing Co., Inc., its successor
and assigns; First Industrial Realty Trust, Inc.; ____________________________;
its successors and assigns; [Title Company]

(Lease to be Attached)

ESTOPPEL CERTIFICATE

The undersigned, ______________________________________ (“Tenant”), hereby
certifies that:

1.             Tenant is party to that certain lease agreement (“Lease”), dated
as of the ____________ day of ________________, 20___, by and between the
undersigned, as tenant (“Tenant”), and
________________________________________________ as landlord (“Landlord”),
covering certain [insert type of property] space (“Premises”) in the building
located at _____________________ (“Building”). The net rentable square footage
of the Premises is ________________________.

2.             The Lease is valid and in full force and effect on the date
hereof. The term of the Lease commenced on ____________, 20___, and the
termination date of the present term of the Lease, excluding renewals, is
__________________, 20___.

3.             There are no other agreements between Landlord and Tenant with
respect to the Premises.

4.             There are no uncured defaults on the part of Tenant or on the
part of Landlord under the Lease, and, to Tenant’s actual knowledge, no event
has occurred and no condition exists which, with the giving of notice or the
lapse of time, or both, will constitute a default under the Lease.

5.             Fixed or base rent payable by Tenant presently is $______________
per month and no such rent has been paid more than 30 days in advance of its due
date. Tenant’s security deposit is $_______________.

6.             Tenant’s Share of the Building is _______. Additional rent
(including Tenant’s share of tax increases and cost of living increases) payable
by Tenant presently is $______________ per month and no such rent has been paid
more than 30 days in advance of its due date.

7.             Tenant claims no present charge, lien or claim of offset under
the Lease or otherwise, against rents or other charges due or to become due
thereunder.

D-1


--------------------------------------------------------------------------------




8.             Tenant has accepted possession of the Premises and any
improvements required by the terms of the Lease to be made by the lessor
thereunder have been completed to the satisfaction of Tenant.

9.             The address for notices to be sent to Tenant is as set forth in
the Lease.

10.           This Estoppel Certificate may be relied upon by any prospective
purchaser or encumbrance of the Building.

11.           Tenant has no right of first refusal, option or other right to
purchase the Premises or the Building, nor does Tenant have any right to
unilaterally cancel the Lease, except as set forth in Section ____ of the Lease.

12.           Tenant has no renewal options or expansion options, except as
expressly provide in Section _____ of the Lease.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Estoppel
Certificate on the ___________ day of ______________, 20___.

_______________________________

(Tenant)

By:         
                                                                               

Title:      
                                                                               

D-2


--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (the
“Assignment”) is made and entered into this ____ day of __________, 20__ by and
between
                                                                                                  
(“Assignor”), and                               
                                                                 (“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and Assignee entered into that certain Agreement of Purchase
and Sale, dated _______________, 20___, and as amended from time to time (as
amended, the “Agreement”), for the purchase and sale of the building commonly
known by the street address
                                                                                                                               
(the “Premises”); and

WHEREAS, in connection with the consummation of the transaction contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             Recitals. The foregoing recitals are hereby incorporated in the
body of this Assignment as if fully rewritten and restated herein.

2.             Assignment of Leases. Assignor hereby sells, transfers and
assigns to Assignee all of its right, title and interest in and to those certain
leases presently existing and described in Exhibit A attached hereto
(collectively, the “Leases”) and any and all guaranties made in connection with
the Leases, subject, however, to the terms, covenants and conditions of the
Leases and this Assignment. Notwithstanding the foregoing, however, Assignor
nevertheless retains, on a nonexclusive basis, the benefit and protection of any
indemnity(ies) provided by the tenants under the Leases for the benefit of the
landlord.

3.             Assignment of Security Deposits. Assignor hereby sells, transfers
and assigns to Assignee all of its right, title and interest in and to those
security deposits required to be held by Seller pursuant to the Leases, and
identified on Exhibit B attached hereto and made a part hereof (collectively,
the “Security Deposits”).

4.             Assumption of Obligations. Assignee hereby accepts the assignment
of the Leases, the rents due thereunder and the Security Deposits subject to the
terms and conditions hereof, and from and after the date hereof, Assignee hereby
assumes and shall be responsible for and shall perform all of those obligations
imposed on the lessor or landlord under the Leases, which obligations first
accrue after the date hereof (the “Closing”).

5.             Assignee’s Indemnification. Assignee hereby indemnifies,
protects, defends and holds Assignor, Assignor’s _____________, the partners,
officers, directors and shareholders of Assignor’s ___________, and their
respective successors, and assigns, harmless from any and all claims, damages,
losses, suits, proceedings, costs and expenses, including, without

E-1


--------------------------------------------------------------------------------




limitation, reasonable attorneys’ fees (collectively, “Losses”), both known or
unknown, present and future, at law or in equity, arising out of, by virtue of
or in any way related to the breach by Assignee of (or Assignee’s failure to
timely perform) any or all of the obligations imposed on the lessor or the
landlord under the Leases, which obligations accrue from and after the date of
the Closing.

6.             Assignor’s Indemnification. Assignor hereby indemnifies,
protects, defends and holds Assignee, Assignee’s ___________, the partners,
officers, directors and shareholders of Assignee’s _____________ and all of
their respective successors and assigns harmless from any and all Losses, both
known and unknown, present and future, at law or in equity and arising out of,
by virtue of, or related in any way to, the breach by Assignor of (or Assignor’s
failure to timely perform) any or all of the obligations imposed on the lessor
or the landlord under the Leases, which obligations accrue on or prior to the
date of the Closing.

7.             Counterparts. This Assignment may be executed in one or more
identical counterparts, all of which, when taken together shall constitute one
and the same instrument.

8.             Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the State of Tennessee.

9.             Attorney’s Fees  In the event of any action or proceeding between
Assignor and Assignee to enforce any provision of this Assignment, the losing
party shall pay to the prevailing party all costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred in such
action and in any appeal in connection therewith by such prevailing party. The
“prevailing party” will be determined by the court before whom the action was
brought.

10.           Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or enforceability of any one
provision shall not affect the validity or enforceability of any other provision
hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

E-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first above written.

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

E-3


--------------------------------------------------------------------------------


EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF INTANGIBLES

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES (the “Assignment”) is made and
entered into this ____ day of ___________, 20__, by and between
                                                                                                           
(“Assignor”), and                               
                                                                                               
(“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and Assignee entered into that certain Agreement of Purchase
and Sale, dated _________________, 20___, and as amended from time to time (as
amended, the “Agreement”), for the purchase and sale of
                                                                                   
                (the “Premises”); and

WHEREAS, in connection with the consummation of the transactions contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             Recitals; Defined Terms. The foregoing recitals are hereby
incorporated into this Agreement as if fully rewritten and restated in the body
of this Assignment. Capitalized terms used herein and not otherwise defined
shall have the meanings respectively ascribed to them in the Agreement.

2.             Assignment of Intangibles. Assignor hereby quitclaims unto
Assignee, without recourse, representation or warranty of any kind whatsoever,
all of Assignor’s right, title and interest (if any) in and to all, if any,
Intangibles relating to the Premises. Such Intangibles are quitclaimed by
Assignor to Assignee on an “AS-IS,” “WHERE-IS,” “WITH ALL FAULTS” basis, and
without any warranties, representations or guaranties, either express or
implied, of any kind, nature or type whatsoever, except the foregoing shall be
without limitation upon any representations and warranties expressly contained
in the Agreement.

3.             Assumption of Obligations. Assignee hereby accepts the assignment
of the Intangibles subject to the terms and conditions hereof, and from and
after the date hereof.

4.             Counterparts. This Assignment may be executed in one or more
multiple counterparts, all of which, when taken together shall constitute one
and the same instrument.

5.             Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the State of Tennessee

6.             In the event of any action or proceeding between Assignor and
Assignee to enforce any provision of this Assignment, the losing party shall pay
to the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in

F-1


--------------------------------------------------------------------------------




such action and in any appeal in connection therewith by such prevailing party.
The “prevailing party” will be determined by the court before whom the action
was brought.

7.             Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or enforceability of any one
provision shall not affect the validity or enforceability of any other provision
hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

F-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first above written.

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

F-3


--------------------------------------------------------------------------------


EXHIBIT G

INTENTIONALLY OMITTED

 

G-1


--------------------------------------------------------------------------------


EXHIBIT H

DEED

This instrument prepared by:
Jeffrey S. Rinkov, Esq.
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive, Suite 2700
Chicago, Illinois 60606

SPECIAL

WARRANTY DEED

ADDRESS NEW OWNER(s) AS FOLLOWS:

SEND TAX BILLS TO:

MAP PARCEL NUMBERS

 

 

 

Map _____
Parcel _____

 

FOR AND IN CONSIDERATION of the sum of Ten dollars and no/100 ($10.00), cash in
hand paid by the Grantee and other good and valuable considerations accepted as
cash, the receipt and sufficiency of which is hereby acknowledged, First
Industrial Development Services, Inc., a Maryland corporation, as Grantor, has
this day bargained and sold, and does hereby transfer and convey unto
________________________________,, the Grantee herein, its successors, heirs,
and assigns, certain real estate in _____________ County, Tennessee as described
on Exhibit A attached hereto and made a part hereof.

 

STATE OF ___________________
COUNTY OF _________________

I, the undersigned, hereby affirm that to the best of my knowledge, information
and belief, the actual consideration for this transfer or value of the property
transferred, whichever is greater, is $_________________, which amount is equal
to or greater than the amount which the property transferred would command at a
fair and voluntary sale.

Subscribed and sworn to before me this the _____ day of ____________, 200_

                                                                               
                                                                                               
                                                                                               
Affiant

My commission expires:  _____________________ 
                                                                                               
                                                (Affix
Seal)                            Notary Public

 

H-1


--------------------------------------------------------------------------------




This is unimproved (  ) improved (X ) property, known as
________________,__________________, Tennessee.

TO HAVE AND TO HOLD said real estate, with the appurtenance, estate, title and
interest thereto belonging, to the Grantee, its successors, heirs and assigns
forever we covenant that we are lawfully seized and possessed of said real
estate in fee simple, have a good right to convey it, and that the same is
unencumbered, except for those encumbrances set forth on Exhibit B attached
hereto.

We further covenant and bind ourselves, our heirs and representatives, to
warrant and forever defend the title to said real estate to said Grantee, its
successors, heirs and assigns, against the lawful claims of all persons,
claiming by, through or under the Grantor.

Whenever used, the singular number shall include the plural, the plural the
singular and the use of any gender shall be applicable to all genders.

[Signature Page Follows]

H-2


--------------------------------------------------------------------------------




 

 

Signature Page

 

 

 

 

FIRST INDUSTRIAL DEVELOPMENT SERVICES, INC., a Maryland corporation

 

 

 

 

By:

 

 

Its:

 

H-3


--------------------------------------------------------------------------------




STATE OF                                           

COUNTY OF                                       

Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared _____________________________________, with whom
I am personally acquainted, or proved to me on the basis of satisfactory
evidence, and who, upon his/her oath, acknowledged himself/herself to be the
___________________ of First Industrial Development Services, Inc., a Maryland
corporation, the within named grantor, and that he/she, as such manager, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself/herself as such
manager as his/her free act and deed.

Witness my hand and official seal, at office in
                                                                                             
, this                        day of _______________, 200_.

 

 

 

Notary Public

 

My Commission Expires:                                   

(Seal)

Return to:

 

H-4


--------------------------------------------------------------------------------


EXHIBIT A

H-5


--------------------------------------------------------------------------------


EXHIBIT B

Permitted Exceptions

H-6


--------------------------------------------------------------------------------